Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/441139 filed 09/20/2021.
Claims 1-17 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 13, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11, 12, 13, 14, 16, and 17 have been interpreted to depend on claim 10 which is an agglomerated biomass.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over NORGAARD (WO-2017025511-A1).
NORGAARD teaches mixed composition biomass pellets.
Regarding claims 1, NORGAARD teaches in lines 4-12 of page 5 the mixed composition biomass pellets is an admixture of a first pelletable biomass material with a second pelletable biomass material.  
NORGAARD teaches the first pelletable biomass material has been subjected to a process for reducing the hemicellulose content of the biomass material.
NORGAARD teaches in lines 10-25 of page 10 an example in which the first pelletable biomass is softwood biomass that has been cut.  Other examples of processes that are not regarded to reduce the hemicellulose content are taught in lines 12-15 of page 5.  (comminuted wood) 

NORGAARD teaches in lines 17-21 of page 5 processes to reduce the hemicellulose includes solvent extraction and organic solvent extraction.
NORGAARD teaches in lines 1-6 of page 3 the organic solvent extraction includes the well-known “Organosolv” process which breaks down lignin and hemicellulose (melt-flowable particulate extract).  
NORGAARD teaches in lines 22-25 of page 6 the admixture of first pelletable biomass material and second pelletable biomass material is formed into pellets through die extrusion process.  The conditions are taught to be from 50 - 190°C and a pressure range between 520 - 800 MPa (under pressure).  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 3 and 10, NORGAARD teaches in lines 11-14 of page 6 that the amount of the first biomass material and second biomass material are in a ratio of from 99:1 to 50:50.  
Regarding claims 2 and 12, NORGAARD explicitly teaches the formation of pellets.

Regarding claims 9 and 11, NORGAARD teaches in lines 16-21 of page 2 that it is known that the major role of hemicellulose in wood is to impart viscoelastic properties.  Hydrolysis of hemicellulose makes wood more brittle and rigid.  Brittleness imparts higher moisture resistance.  
NORGAARD teaches on pages 13-14, especially in lines 1-6 of page 13, the properties of the mixed pellets include reduced water absorption. 
Regarding claim 5, NORGAARD teaches in lines 17-20 of page 6 that the mixture of first biomass material and second biomass material allows for less compression energy to be needed.
Regarding claim 6, NORGAARD teaches in lines 14-26 of page 13 that increasing the content of treated biomass material in mixed pellets leads to significant reduction in loss of material.  
Regarding claims 7 and 17, NORGAARD teaches in lines 21-24 of page 6 the admixture of first pelletable biomass material and second pelletable biomass material is formed into pellets through die extrusion process.  

A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 13-14, NORGAARD teaches on page 2 that torrefaction may be a treatment for reducing the hydrolyzing hemicellulose.  Torrefaction is known to produce biochar.  
It would be obvious to one of ordinary skill in the art to use for the second biomass material a mixture of treated biomass from different treatments taught in NORGAARD with a reasonable expectation of success.
Regarding claim 15, NORGAARD teaches on page 10 an example in which the first pelletable biomass is softwood biomass that has been cut.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771